          Case 1:13-cv-02581-PKC-JLC Document 232 Filed 05/31/19 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
 CBF INDÚSTRIA DE GUSA S/A, DA TERRA
 SIDERÚRGICA LTDA, FERDUMAR – FERRO                                    Civil Action No. 13-2581-PKC
 GUSA DO MARANHÃO LTDA, FERGUMINAS
 SIDERÚRGICA LTDA, GUSA NORDESTE S/A,
 SIDEPAR – SIDERÚRGICA DO PARÁ S/A, and
 SIDERÚRGICA UNIÃO S/A,

                             Plaintiffs,


 - vs -

 AMCI HOLDINGS, INC., AMERICAN METALS &
 COAL INTERNATIONAL, INC., K-M
 INVESTMENT CORPORATION, PRIME CARBON
 GMBH, PRIMETRADE, INC., HANS MENDE, AND
 FRITZ KUNDRUN,

                             Defendants.
---------------------------------------------------------------------X

                           PLAINTIFFS’ NOTICE OF MOTION TO
                        AMEND THE SECOND AMENDED COMPLAINT

              PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and the

Declaration of Adam K. Grant, dated May 31, 2019, and the exhibits attached thereto, Plaintiffs

CBF Indústria De Gusa S/A, Da Terra Siderúrgica LTDA, Ferdumar – Ferro Gusa Do Maranhão

LTDA, Ferguminas Siderúrgica LTDA, Gusa Nordeste S/A, Sidepar – Siderúrgica Do Pará S/A,

and Siderúrgica União S/A (“Plaintiffs”) will move this Court, before the Honorable P. Kevin

Castel, at the United States Courthouse located at 500 Pearl Street, Courtroom 11D, New York, on a

date and time to be designated by the Court, for an order granting Plaintiffs’ Motion to Amend the

Second Amended Complaint to include the entity AMCI International, AG as a defendant.




102925103.1
        Case 1:13-cv-02581-PKC-JLC Document 232 Filed 05/31/19 Page 2 of 3




              In   accordance with this Court's Otder dated May 6,201.9    @kt \o,      217), opposing affidavits

and memoranda shall be submitted byJune 14,201,9 and, anyreply affidavits and memoranda of law

shall be submitted byJune 21,2019.




                                                                 ectfirlly submitted,
Dated:        }t.4ay   31,201,9

                                                            Adam K. Grant
                                                            ElizabethJ. Sher
                                                            Jonathan S. ZeJig

                                                            Day Pitney LT.P
                                                            Seven Times Square
                                                            NewYork, NY 10036
                                                            T: (21.2) 297-s803
                                                            F: Q12) 499-41,s4
                                                            agraît@d^Witney.com

                                                            Coanselfor Plaintifs




102925103.1                                             a
        Case 1:13-cv-02581-PKC-JLC Document 232 Filed 05/31/19 Page 3 of 3




                                         CERTIFICATE OF SERVICE


             I   hereby certify that, on the 31st day of May 2019, copies of the foregoing document in its

entirety, along with the accompanying Declaration of
                                                              '\dam K. Grant (with exhibits) and
Memotandum of Law, were served upon counsel for Defendants by ECF and e-mail                 as   follows:

Kevin P. Lucas, kevin.lucas@bipc.com; Stuart Slotnick, stuart.slotnick@bipc.com; Alexandra P.

\West, alexandra.west@bipc.com.




                                                                                        ADAM K. GRANT




10295103.1
                                                        -3-
